DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Preliminary Amendment filed on 07/21/21.  Accordingly, claims 2 -21 are currently pending; and claim 1 is canceled.
REASONS FOR ALLOWANCE
Claims 2-21 are allowed.
Claims 7308044, 7397848, 7400694, 7215721 and 20050058234 are cited because they are pertinent to the claimed invention.
The following is an examiner’s statement of reasons for allowance: 
-Regarding independent claim 1, none of prior art of record teaches or suggests a receiver circuit, comprising: a first error detection circuit to detect based on a sequence of input symbols, a first sequence of error values between a first reference level and a first desired decision boundary; a first combining circuit to combine, over a time window, the first sequence of error values to generate a first cumulative error value; a first reference level computation circuit to adjust the first reference level based on the first cumulative error value to generate a first adjusted reference level; and a decoder circuit to generate output symbols based on the sequence of input symbols and the first adjusted reference level.
-Regarding independent claim 11, none of prior art of record teaches or suggests a method for operating a receiver circuit, comprising: detecting based on a sequence of input symbols, by a first error detection circuit, a first sequence of error values between a first 
-Regarding independent claim 20, none of prior art of record teaches or suggests a receiver circuit, as claimed.
Claim 20 includes the limitations “first error detection means for detecting based on a sequence of input symbols, a first sequence of error values between a first reference level and a first desired decision boundary”, “first combining means for combining over a time window, the first sequence of error values to generate a first cumulative error value”, “first reference level adjusting means for adjusting the first reference level based on the first cumulative error value to generate a first adjusted reference level”, and “decoding means for generating output symbols based on a comparison of the sequence of input symbols to the first adjusted reference level”.  Each limitation has been interpreted under 35 U.S.C. 112(f) because the limitation uses a generic place holder “means” that is coupled to the functional language without sufficient structure to perform the recited function, and the generic place holder is not preceded by a structure modifier.
As illustrations shown in figure 12 of the instant application, the limitation “first error detection means for detecting based on a sequence of input symbols, a first sequence of error values between a first reference level and a first desired decision boundary” can broadly refer 
None of prior art of record teaches or suggests a receiver circuit comprising: first error detection means for detecting based on a sequence of input symbols, a first sequence of error values between a first reference level and a first desired decision boundary; first combining means for combining over a time window, the first sequence of error values to generate a first cumulative error value; first reference level adjusting means for adjusting the first reference level based on the first cumulative error value to generate a first adjusted reference level; and decoding means for generating output symbols based on a comparison of the sequence of input symbols to the first adjusted reference level, with respective structures mentioned above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG PHU/
Primary Examiner
Art Unit 2632